Citation Nr: 1524703	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for a service connected bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1967 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable disability rating.  The Veteran's claim was remanded by the Board in October 2014.    

The Veteran testified at a July 2014 hearing before the undersigned Veterans Law Judge (VLJ) in Winston-Salem, North Carolina.  A transcript of the hearing is of record.

Also, in an August 2013 rating decision, the RO reduced the disability rating of the Veteran's service-connected left knee.  The Veteran filed a notice of disagreement (NOD) as to this decision in January 2014.  The RO acknowledged receipt of this NOD in an August 2014 letter.  Additionally, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD (based on a July 2014 resubmission of the NOD submitted in January 2014).  As the RO has acknowledged receipt of the NOD and VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.  


FINDING OF FACT

Throughout the period on appeal, audiometric examination results valid for rating purposes corresponded to, at worst, Level I for the "better" ear and Level II for the "poorer" ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for a bilateral hearing loss disability.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in an April 2009 letter, prior to the August 2009 rating decision on appeal.    

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Of record are various VA examination reports and private audiological records.  The only VA treatment records of record were submitted by the Veteran as part of a separate claim.  A June 2014 VA treatment record included under past medical history "Hearing loss."  While outstanding VA treatment records may exist, the Veteran has not indicated that any such VA treatment would be relevant to the current claim.  Further, as will be discussed below, the disability rating for the Veteran's bilateral hearing loss disability is assigned based on audiometric evaluation, which are not likely to be contained in VA treatment records.  As such, remand to obtain any outstanding VA treatment records is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Further, the Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2014).  The Veteran was afforded VA examinations for his bilateral hearing loss disability in July 2009, March 2013 and December 2014.  Upon review, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The Veteran's claim was previously remanded by the Board in October 2014 and the Board finds that there has been substantial compliance with the remand directives, as the requested VA examination was conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the aforementioned Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions to clarify the Veteran's contentions.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has any prejudice been identified in the conduct of the hearing.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria

The Veteran's service-connected bilateral hearing loss disability is currently assigned a noncompensable disability rating under Diagnostic Code 6100, effective March 2009.

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a) (2014).  

To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I through Level XI.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2014).  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  Average puretone decibel loss for each ear is located on Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination") along a horizontal axis, and percent of discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2014).  The results are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.

Additional tables are available for use in cases with exceptional patterns of hearing loss.  Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

To warrant the assignment of a compensable disability rating for a bilateral hearing loss disability, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2014).  

III.  Analysis 

The Veteran was afforded a VA audiological examination in July 2009.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
60
65
70
LEFT
5
10
50
65
55

The speech discrimination scores were 90 percent for the right ear and 96 percent for the left ear.  The puretone threshold average in the right ear was 51 and the puretone threshold average in the left ear was 45.  These results, when applied to Table VI, correspond to a Level II designation for the right ear and a Level I designation for the left ear.  Under Table VII, Level I hearing for the "better" (left) ear and Level II hearing for the "poorer" (right) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).

The Veteran was afforded a VA audiological examination in March 2013.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
80
85
LEFT
10
15
65
70
70

The speech discrimination scores were 96 percent for the right ear and 96 percent for the left ear.  The puretone threshold average in the right ear was 60 and the puretone threshold average in the left ear was 55.  These results, when applied to Table VI, correspond to a Level II designation for the right ear and a Level I designation for the left ear.  Under Table VII, Level I hearing for the "better" (left) ear and Level II hearing for the "poorer" (right) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).  

The Veteran was afforded a VA audiological examination in December 2014.  Pure tone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
70
75
LEFT
5
20
60
60
60

The speech discrimination scores were 94 percent for the right ear and 94 percent for the left ear.  The puretone threshold average in the right ear was 55 and the puretone threshold average in the left ear was 50.  These results, when applied to Table VI, correspond to a Level I designation for the right ear and a Level I designation for the left ear.  Under Table VII, Level I hearing for the "better" (right or left) ear and Level I hearing for the "poorer" (right or left) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).  

To summarize the VA audiological results noted above, the worst audiological examination results correspond to Level I for the "better" ear and Level II for the "poorer" ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).  No testing reveals an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (2014), such that the use of the Maryland CNC Test could be omitted.  

In addition to the VA audiological examinations of record discussed above, the Veteran has also submitted various private audiological records.  At the July 2014 Board hearing, the Veteran submitted a listing he had prepared of all of his audiological examinations.  Of record are February 2010 audiometric test results (presented graphically) noted to be from Miracle Ear, February 2010 audiometric test results (presented graphically) from Randolph Audiology, March 2012 audiometric test results (presented graphically) from Miracle Ear (which is not labeled, but was determined based on comparison to the Veteran's submission at the July 2014 Board hearing listing his audiological examinations) and a February 2014 letter from Miracle Ear that referenced the results of audiometric testing, but which did not contain puretone threshold results.  The Veteran additionally listed audiometric test results from a February 2013 Miracle Ear test in his submission at the July 2014 Board hearing and submitted what appeared to be his own notations of such test results in graphic format, but the official results of such test from Miracle Ear are not of record.  

With respect to the February 2010 audiometric test results from Miracle Ear, no speech recognition scores of any kind were reported.  The February 2010 audiometric test results from Randolph Audiology contained a notation near the speech recognition scores of W22, which appears to be a reference to a speech discrimination test different than the Maryland CNC test.  The March 2012 audiometric test results from Miracle Ear and February 2014 letter from Miracle Ear both contained word recognition results, but there was no indication as to what word recognition test was conducted.  In a December 2013 statement, the Veteran referenced the results of a February 2013 Miracle Ear examination and next to the word recognition heading noted in parenthesis "similar to Maryland CNC."  Additionally, the December 2014 VA examination report noted that the "the Veteran questioned the use of Maryland CNCs for Compensation and Pension Exam purposes, stating that [][he] would qualify for a higher level of disability compensation if the VA used the W-22 lists that are used in the private sector."  Further, in a March 2015 statement, the Veteran referenced the Maryland CNC Test and stated "[a]lthough Miracle Ear does not conduct that particular test" and then referenced the results of their "comparable test."  Based on the lack of notation on the audiological test results themselves as to what type of word recognition tests were conducted (with the exception of the February 2010 audiometric results from Randolph Academy referencing a speech discrimination test different than the Maryland CNC test) and the Veteran's statements that suggested that the Maryland CNC test was not used, the Board concludes that the word recognition testing conducted in the private audiological examinations was not the Maryland CNC test.  As noted above, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2014).  As the private audiological tests of record do not comply with the requirements of 38 C.F.R.         § 4.85(a) (2014), they cannot be used for rating purposes.  

The Board acknowledges the Court's ruling in Savage v. Shinseki, 24 Vet. App. 259 (2011), where it was determined that it was error for the Board not to seek clarification regarding private audiological examinations as to whether the Maryland CNC test was used.  In this case, however, as noted above, the information of record indicated that the Maryland CNC test was not used by the private audiological examinations and therefore remand for further clarification is not required.  

Also of record are various lay statements, which the Board has considered.  A July 2009 statement from the Veteran's spouse stated that the Veteran "has a severe hearing problem," that "[t]his has caused our relationship to suffer gravely as his 'normal' speaking volume is much louder than the majority of other people," that the Veteran must listen to radios, television, telephones and clocks "at the highest volume so that it can actually be painful for me" and that "it is embarrassing because every person in contact with him must repeat themselves several times during normal conversation to make themselves understood."  At the July 2014 Board hearing, the Veteran testified to difficulty at his job due to his service-connected bilateral hearing loss disability, specifically that "the majority of [his] interactions are on the phone" and that "there's a lot of repeating."  The Veteran further referenced speaking loudly and that this "does not help with the customer service."  Further, the Veteran stated that his service-connected bilateral hearing loss disability "degrade[s] my job performance and my home life and, of course, you know, personal life and everything."

The VA audiological examination reports also provided further information regarding the functional impairment due to the Veteran's service-connected bilateral hearing loss disability, which the Board has considered.  The July 2009 VA examination report noted that the Veteran's bilateral hearing loss disability had significant effects on the Veteran's occupation, specifically with an impact on occupational activities noted of "[h]earing difficulty."  The March 2013 VA examination report noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  Specifically, it was noted that the Veteran reported that "[m]y spouse complains I can't hear her.  I can not hear my co-workers.  I have trouble hearing over the telephone and miss the pharmacy doorbell (at work) even with my hearing aids in."  The December 2014 VA examination report noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  Specifically, it was noted that the Veteran reported that he subjectively had difficulty hearing "everything from at home and for the last 2-3 [years] at work; without my hearing aids, I'm terrible."  The Veteran further reported that "I have received many complaints at work that I'm yelling at people but it is because I can't hear me and I can't hear them, it's not good."  The Veteran additionally reported that with his job, most of his interactions are via the phone.

The Board additionally acknowledges the Veteran's arguments in support of his claim.  At the July 2014 Board hearing, the Veteran argued that a compensable disability rating was warranted for his service-connected bilateral hearing loss disability.  The Veteran's contention was based on the use of February 2014 audiometric test results from Miracle Ear.  Specifically, the Veteran used the word recognition scores provided in the February 2014 Miracle Ear letter (which, as noted above, the Board has concluded were not conducted with the Maryland CNC test) and pure tone threshold averages that were "extrapolated" from previous test results (as the actual pure tone threshold results from February 2014 were not provided by the private provider).  As noted above, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a) (2014).  As such, the Board is unable to evaluate the Veteran's service-connected bilateral hearing loss disability, as articulated by the Veteran at the July 2014 Board hearing, on the basis of the February 2014 non-Maryland CNC word recognition results and "extrapolated" pure tone threshold averages.

Also, in a March 2015 statement, the Veteran stated that the December 2014 VA audiological examination results were inconsistent with all other examinations, to include VA examinations.  Upon review of the July 2009, March 2013 and December 2014 VA audiological examination results, the December 2014 results do not seem to be obviously inconsistent with the other tests.  Both the July 2009 and March 2013 VA audiological results correspond to Level I hearing in the "better" ear and Level II hearing in the "poorer" ear and the December 2014 VA audiological results correspond to Level I for the "better" ear and Level I for the "poorer" ear, all of which warrant the assignment of a noncompensable disability rating.

In addition, the Veteran has argued that the private audiological examination results of record are worse than the VA examination results.  For example, in a December 2013 statement the Veteran stated that "[m]y audiological examinations conducted by several private hearing specialists have consistently shown my hearing loss greater than those of the VA."  Also, in a March 2015 statement, the Veteran referenced the December 2014 VA audiological examination as being inconsistent with other private audiological examinations and referenced the results of the private February 2014 Miracle Ear audiological examination that contained a "comparable test" to the Maryland CNC test that showed worse results.  The Board acknowledges the Veteran's contention that his private audiological test results are worse than his VA audiological examination results.  As noted above, however, the private audiological tests of record do not comply with the requirements of 38 C.F.R. § 4.85(a) (2014) and thus they cannot be used for rating purposes.   

The Board also notes the Veteran's contention as to the validity of the Maryland CNC test.  In a December 2013 statement, he stated that "I also maintain that the Maryland CNC (as any word recognition test I've taken) is NOT an objective test."  
As noted above, the December 2014 VA examination report noted that the "the Veteran questioned the use of Maryland CNCs for Compensation and Pension Exam purposes, stating that [][he] would qualify for a higher level of disability compensation if the VA used the W-22 lists that are used in the private sector."  The Board has considered the Veteran's argument regarding the validity of the Maryland CNC test, but as noted above, by regulation, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2014).    

Upon review of the evidence of record, the Board finds the VA audiological examination reports to be the most probative evidence of record.  As discussed above, throughout the period on appeal, the worst audiometric examination results valid for rating purposes corresponded to Level I for the "better" ear and Level II for the "poorer" ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85 (2014).  As such, the Board concludes that the criteria for an initial compensable disability rating for a bilateral hearing loss disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

In reaching this conclusion, the Veteran's and his spouse's lay statements have been considered.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The Veteran's spouse is competent to report that the Veteran speaks at an increased volume, to report the volume of devises used by the Veteran and that the "it is embarrassing" when people talking with the Veteran must repeat themselves to be understood.  The findings on the audiological examinations are consistent with the assertions that the Veteran has difficulty hearing.  The Board, however, is bound by the mechanical formula provided by regulation for the assignment of disability ratings for a service-connected hearing loss disability and is without authority to grant a higher disability rating than provided above.

IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2014).  

Neither the first nor second Thun element is satisfied here.  The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula. 38 C.F.R. §§ 4.86, 4.87.  By way of history, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994).  In this case, the Veteran's disability has not reached the level contemplated by these very exceptional patterns of hearing loss.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise, or that is not captured by the Maryland CNC test, is a disability picture that is considered in the current schedular rating criteria.

The second Thun element is also not satisfied.  The evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected bilateral hearing loss disability has caused marked interference with employment or resulted in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2014).  While the evidence of record, as discussed above, indicates that the Veteran's service-connected bilateral hearing loss disability impacts his work performance, the evidence has not shown that such impact has risen to the level of marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral for an extraschedular evaluation would not be warranted.

The Board additionally notes that a July 2009 statement from the Veteran's spouse referenced that the Veteran's service-connected bilateral hearing loss disability has "caused our relationship to suffer gravely" and referenced that the Veteran's service-connected bilateral hearing loss disability "is embarrassing because every person in contact with him must repeat themselves several times during normal conversation to make themselves understood."  To the extent that the Veteran's service-connected bilateral hearing loss disability results in social impairment, it does not appear that such is contemplated by the applicable rating criteria.  In any event, under the second Thun element, the evidence of record does not indicate that this particular symptom (social impairment) has caused marked interference with employment or resulted in frequent hospitalizations.  Additionally, the evidence of record suggests that the Veteran speaks at an increased volume.  For example, the December 2014 VA examination report noted that the Veteran reported that "I have received many complaints at work that I'm yelling at people but it is because I can't hear me and I can't hear them, it's not good."  While it appears that the Veteran speaking at an increased volume may be due to his decreased hearing acuity, which as noted above is contemplated by the rating schedule, to the extent that speaking at an increased volume is not contemplated by the applicable rating criteria, under the second Thun element, the evidence of record does not indicate that this particular symptom (speaking at an increased volume) has caused marked interference with employment or resulted in frequent hospitalizations.  While the Veteran speaking at an increased volume impacts his work performance, the evidence has not shown that such impact has risen to the level of marked interference with employment.  As such, referral for an extraschedular evaluation is not warranted.    

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

V.  TDIU

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, the Veteran has not argued and the record does not demonstrate that his service-connected bilateral hearing loss disability has resulted in an inability to secure or follow a substantially gainful occupation.  Again, while the evidence of record indicates that the Veteran's service-connected bilateral hearing loss disability impacts his work performance, the evidence does not show that the Veteran has been unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


